Exhibit 10.2

﻿

AMENDMENT NO. 5 TO CREDIT AGREEMENT

﻿

This is AMENDMENT NO. 5 TO THE CREDIT AGREEMENT, dated as of April 26, 2019
(this “Agreement”).  Reference is made to that certain First Amended and
Restated Credit Agreement, dated as of February 27, 2017, by and among Frontier
Communications Corporation, a Delaware corporation (the “Borrower”), the several
Lenders from time to time party thereto (the “Lenders”), JPMORGAN CHASE BANK,
N.A., as Administrative Agent (the “Administrative Agent”) and the various other
parties thereto (as amended by that certain Amendment No. 1, dated as of March
27, 2017, by that certain Increase Joinder No. 1, dated as of June 15, 2017, by
that certain Amendment No. 2, dated as of January 25, 2018, by that certain
Consent and Amendment No. 3 to Credit Agreement, dated as of July 3, 2018, by
that certain Increase Joinder No. 2, dated as of July 3, 2018, and by that
certain Amendment No. 4, dated as of March 15, 2019 and as further amended,
restated, amended and restated, modified and supplemented from time to time
prior to the date hereof, the “Credit Agreement”, and the Credit Agreement, as
amended by this Agreement, the “Amended Credit Agreement”).  Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Amended Credit Agreement.

﻿

WHEREAS, pursuant to Section 2.18 of the Credit Agreement, pursuant to any Pro
Rata Extension Offer, the Borrower is permitted to consummate transactions with
Lenders of a Class to extend the maturity date of such Lenders’ Loans or
Commitments and to otherwise modify the terms of such Loans or Commitments;

WHEREAS, (i) JPMorgan Chase Bank, N.A. (in such capacity, the “Extending 2022
Revolving Lender”) holds 100% of the 2022 Revolving Commitments under the
Revolving Facility and has agreed to extend the maturity date of its 2022
Revolving Commitments in accordance with and subject to the terms set forth
herein and (ii) upon the Amendment No. 5 Effective Date, the 2022 Revolving
Commitments and 2022 Revolving Loans will be automatically converted to 2024
Revolving Commitments and 2024 Revolving Loans, respectively, and will
constitute a single Class with the 2024 Revolving Commitments (the “Existing
2024 Revolving Commitments”) and 2024 Revolving Loans (the “Existing 2024
Revolving Loans”), respectively, outstanding immediately prior to the Amendment
No. 5 Effective Date; and

WHEREAS, pursuant to Section 2.18(a) of the Credit Agreement, the Administrative
Agent in its reasonable discretion has waived the requirement that the Borrower
deliver notice to the Administrative agent not less than ten (10) Business Days
prior to the proposed date of funding of Extended Loans pursuant to a Pro Rata
Extension Offer.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1.Extension of 2022 Revolving Commitments. 



 

--------------------------------------------------------------------------------

 

(a) The Extending 2022 Revolving Lender, by executing its signature page to this
Agreement and delivering such signature page to the Administrative Agent, agrees
to extend and reclassify all of its (i) 2022 Revolving Commitments to 2024
Revolving Commitments and (ii) 2022 Revolving Loans to 2024 Revolving Loans, in
each case, upon the Amendment No. 5 Effective Date.

(b) As of the Amendment No. 5 Effective Date, the Extending 2022 Revolving
Lender shall have (i) its entire 2022 Revolving Commitment automatically
reclassified as a 2024 Revolving Commitment (the “New 2024 Revolving
Commitment”) and (ii) all of its 2022 Revolving Loans reclassified as 2024
Revolving Loans (the “New 2024 Revolving Loans”), in each case, having terms and
provisions identical to those applicable to the Existing 2024 Revolving
Commitments or the Existing 2024 Revolving Loans, as applicable. 

(c) Notwithstanding anything to the contrary contained herein or in the Amended
Credit Agreement, from and after the Amendment No. 5 Effective Date, (i) the New
2024 Revolving Commitments and the Existing 2024 Revolving Commitments shall
constitute a single Class of 2024 Revolving Commitments and (ii) the New 2024
Revolving Loans and the Existing 2024 Revolving Loans shall constitute a single
Class of 2024 Revolving Loans, in each case, for all purposes under the Amended
Credit Agreement.

Section 2.Amendments. 

(a)Section 1.01 of the Credit Agreement is hereby amended to replace the
definition of “2022 Revolving Commitment” in its entirety with the following:

“2022 Revolving Commitment” means, with respect to each Non-Extending Revolving
Lender, the commitment to make 2022 Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s 2022 Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.06 or increased from time to time pursuant to Section 2.21
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04.  The amount of each Lender’s 2022
Revolving Commitment is set forth on Schedule 1 under the heading “2022
Revolving Commitments” or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable.  Immediately
following the Amendment No. 5 Effective Date, the aggregate amount of
outstanding 2022 Revolving Commitments and 2022 Revolving Loans shall be $0.

(b)Section 1.01 of the Credit Agreement is hereby amended to replace the
definition of “2024 Revolving Commitment” in its entirety with the following:

“2024 Revolving Commitment” means, with respect to each Revolving Lender, the
commitment to make 2024 Revolving Loans and to acquire participations in Letters
of Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s 2024 Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.06 or



2

--------------------------------------------------------------------------------

 

increased from time to time pursuant to Section 2.21 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The amount of each Lender’s 2024 Revolving Commitment
is set forth on Schedule 1 under the heading “2024 Revolving Commitments” or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable.  The aggregate amount of 2024 Revolving
Commitments of all Revolving Lenders shall be $850,000,000.00 immediately
following the Amendment No. 5 Effective Date.

(c)Section 1.01 of the Credit Agreement is hereby amended to replace the
definition of “2024 Revolving Facility” in its entirety with the following:

“2024 Revolving Facility” means the 2024 Revolving Commitments and the
extensions of credit made hereunder by the Revolving Lenders.

(d) Section 1.01 of the Credit Agreement is hereby amended to add the following
new definitions in appropriate alphabetical order:

“Amendment No. 5” shall mean that certain Amendment No. 5 to Credit Agreement,
dated as of April 26, 2019 by and among the Loan Parties party thereto, the
Lender party thereto, and the Administrative Agent.

“Amendment No. 5 Effective Date” shall have the meaning assigned to such term in
Amendment No. 5.

(e) Schedule 1 to the Credit Agreement is, effective as of the Amendment No. 5
Effective Date, hereby amended and restated in its entirety in the form of
Schedule 1 hereto.

Section 3.Representations and Warranties, No Default.  The Borrower hereby
represents and warrants that as of the Amendment No. 5 Effective Date, (i) after
giving effect to the amendments set forth in Section 2 of this Agreement, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom and (ii) each of the representations and warranties made by the
Borrower set forth in Article III of the Credit Agreement or in any other Loan
Document are true and correct in all material respects on and as of the
Amendment No. 5 Effective Date (except to the extent such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct in all material respects as of such earlier date, and, to the extent
such representations and warranties are qualified as to materiality, Material
Adverse Effect or similar language, such representations shall be true and
correct in all respects).

Section 4.Effectiveness.  Sections 1 and 2 of this Agreement shall become
effective on the date (such date, if any, the “Amendment No. 5 Effective Date”)
that the following conditions have been satisfied:

(a)Executed Counterparts. The Administrative Agent shall have received from the
Borrower, each other Loan Party, the Administrative Agent and the Extending 2022
Revolving Lender (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include electronic transmission



3

--------------------------------------------------------------------------------

 

of a signed signature page to this Agreement) that such party has signed a
counterpart of this Agreement;

(b)Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Financial Officer of the Borrower confirming compliance with
the conditions set forth in Sections 4(e) and (f) below;

(c)Reserved.

(d)Reserved.

(e)Representations and Warranties. The representations and warranties in Article
III of the Credit Agreement shall be true and correct in all material respects
as of the Amendment No. 5 Effective Date (except in the case of any such
representations and warranty that expressly relates to an earlier given date or
period, in which case such representation and warranty shall be true and correct
in all material respects as of the respective earlier date or respective period,
as the case may be, and, to the extent such representations and warranties are
qualified as to materiality, Material Adverse Effect or similar language, such
representations shall be true and correct in all respects);

(f) No Default. No Default or Event of Default shall have occurred and be
continuing; and

(g) Fees.  The Administrative Agent shall have received all fees required to be
paid, and all expenses required to be paid or reimbursed under Section 9.03(a)
of the Credit Agreement for which invoices have been presented a reasonable
period of time prior to the Amendment No. 5 Effective Date.

Section 5.Reaffirmation.  Each Loan Party party hereto hereby acknowledges its
receipt of a copy of this Agreement and the Amended Credit Agreement and its
review of the terms and conditions hereof and thereof and consents to the terms
and conditions hereof and of the Amended Credit Agreement and the transactions
contemplated thereby.  Each Guarantor hereby (a) affirms and confirms its
guarantees and other commitments under the Guaranty Agreement and (b) agrees
that the Guaranty Agreement is in full force and effect and shall accrue to the
benefit of the Secured Parties to guarantee the Obligations. The Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Secured Obligations, and the Borrower confirms and
reaffirms its prior grant of security interests and liens under the Collateral
Documents, which shall continue in full force and effect after giving effect to
this Agreement.

Section 6.Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument.  Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.



4

--------------------------------------------------------------------------------

 

Section 7.Applicable Law; Waiver of Jury Trial; Jurisdiction; Consent to Service
of Process.  The provisions set forth in Sections 9.09 and 9.10 of the Credit
Agreement are hereby incorporated mutatis mutandis with all references to the
“Agreement” therein being deemed references to this Agreement.

Section 8.Headings.  The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 9.Effect of Amendment.  Except as expressly set forth herein, (i) this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or any other Agent, in each case under the Credit Agreement
or any other Loan Document, and (ii) shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of either such
agreement or any other Loan Document.  The parties hereto acknowledge and agree
that the amendment of the Credit Agreement pursuant to this Agreement and all
other Loan Documents amended and/or executed and delivered in connection
herewith shall not constitute a novation of the Credit Agreement and the other
Loan Documents as in effect prior to the Amendment No. 5 Effective Date. This
Agreement shall constitute a Loan Document for purposes of the Credit Agreement,
and from and after the Amendment No. 5 Effective Date, all references to the
Credit Agreement in any Loan Document and all references in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, shall, unless expressly provided otherwise, refer to the
Amended Credit Agreement.  The Borrower hereby consents to this Agreement and
confirms that all obligations of the Borrower under the Loan Documents to which
it is a party shall continue to apply to the Amended Credit Agreement.

[Signature pages follow]

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

Frontier Communications

Corporation,  as Borrower 

By:   /s/ Mark D. Nielsen
Name:  Mark D. Nielsen
Title:   Executive Vice President, Chief Legal Officer & Secretary


Frontier Southwest Incorporated,  as a Guarantor 

By:   /s/ Mark D. Nielsen
Name:  Mark D. Nielsen
Title:    Vice President, Chief Legal
             Officer & Secretary

﻿

Frontier Florida LLC, as a Guarantor

﻿

By:   /s/ Mark D. Nielsen
Name:  Mark D. Nielsen
Title:    Vice President, Chief Legal
             Officer & Secretary

﻿

Frontier Communications Northwest Inc., as a Guarantor

﻿

By:     /s/ Mark D. Nielsen
Name:  Mark D. Nielsen
Title:    Vice President, Chief Legal
             Officer & Secretary

﻿





[Signature Page to Amendment No. 5 to Credit Agreement]

--------------------------------------------------------------------------------

 

 



Citizens Telecommunications Company of Minnesota, LLC, as a Guarantor

﻿

By:    /s/ Mark D. Nielsen
Name:  Mark D. Nielsen
Title:    Vice President, Chief Legal
             Officer & Secretary

﻿

﻿

Frontier Communications of Minnesota, Inc., as a Guarantor

﻿

By:   /s/ Mark D. Nielsen
Name:  Mark D. Nielsen
Title:    Vice President, Chief Legal
             Officer & Secretary

﻿

﻿

Frontier Communications of Iowa, LLC, as a Guarantor

﻿

By:   /s/ Mark D. Nielsen
Name:  Mark D. Nielsen
Title:    Vice President, Chief Legal
             Officer & Secretary

﻿

﻿

Citizens Telecommunications Company of Tennessee L.L.C., as a Guarantor

﻿

By:   /s/ Mark D. Nielsen
Name:  Mark D. Nielsen
Title:    Vice President, Chief Legal
             Officer & Secretary

﻿

﻿





[Signature Page to Amendment No. 5 to Credit Agreement]

--------------------------------------------------------------------------------

 

 



Citizens Telecommunications Company of Utah, as a Guarantor

﻿

By:   /s/ Mark D. Nielsen
Name:  Mark D. Nielsen
Title:    Vice President, Chief Legal
             Officer & Secretary

﻿

﻿

Frontier Communications of Wisconsin LLC, as a Guarantor

﻿

By:    /s/ Mark D. Nielsen
Name:  Mark D. Nielsen
Title:    Vice President, Chief Legal
             Officer & Secretary

﻿

﻿





[Signature Page to Amendment No. 5 to Credit Agreement]

--------------------------------------------------------------------------------

 

 



Frontier VIDEO SERVICES Inc., as a Pledgor

﻿

﻿

﻿

 

By:

/s/ Mark D. Nielsen

﻿

Name:  Mark D. Nielsen

﻿

Title:    Vice President, Chief Legal

﻿

            Officer & Secretary



﻿

 

[Signature Page to Amendment No. 5 to Credit Agreement]

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A.,  
as Administrative Agent

﻿

﻿

 

By:

/s/ John Kowalczuk

﻿

Name:  John Kowalczuk

﻿

Title:  Executive Director

﻿

JPMORGAN CHASE BANK, N.A.,  
as Collateral Agent

﻿

﻿

 

By:

/s/ John Kowalczuk

﻿

Name:  John Kowalczuk

﻿

Title:  Executive Director

﻿

 

[Signature Page to Amendment No. 5 to Credit Agreement]

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A.,  
as a Revolving Lender

﻿

﻿

﻿

 

By:

/s/ Sean Chudzik

﻿

Name:  Sean Chudzik, ASC

﻿

Title:  Authorized Signatory

﻿

 

[Signature Page to Amendment No. 5 to Credit Agreement]

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

﻿

revolving commitments

﻿

Lender

2024 Revolving Commitments

2022 Revolving Commitments

Letter of Credit Sublimit

JPMorgan Chase Bank N.A.

$131,609,756.11

$0

$20,578,192.25

Bank of America, N.A.

$92,250,000.00

$0

$16,279,411.76

Citibank, N.A.

$92,250,000.00

$0

$16,279,411.76

Morgan Stanley Bank N.A.

$50,000,000.00

$0

$8,823,529.41

Morgan Stanley Senior Funding, Inc.

$42,250,000.00

$0

$7,455,882.35

Barclays Bank PLC

$91,463,414.63

$0

$16,140,602.58

Deutsche Bank AG New York

$91,463,414.63

$0

$16,140,602.58

Mizuho Bank Ltd.

$91,463,414.63

$0

$0.00

Goldman Sachs Bank USA

$90,000,000.00

$0

$15,882,352.94

Credit Suisse AG, Cayman Islands Branch

$77,250,000.00

$0

$16,279,411.76

Total

$850,000,000.00

$0

$133,859,397.39

﻿

﻿

﻿



 

--------------------------------------------------------------------------------